Citation Nr: 0701668	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  He died in November 2002.  The appellant is 
his widow.

The instant appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
service connection for the cause of the veteran's death.

The appellant and her representative, during her 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2006, seems to have raised a claim for service 
connection for cancer of the colon and liver, including 
secondary to Agent Orange, on an accrued benefits basis.  
Since this issue has not been developed by the RO.  The issue 
is inextricably intertwined with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's certificate of death states that the veteran 
died due to metastatic cancer.  His service personnel records 
show he was stationed in the Republic of Vietnam beginning in 
December 1966.  Accordingly, exposure to Agent Orange is 
presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2006). 

The appellant has provided medical opinions from three of the 
veteran's private treating physicians who have indicated a 
relationship between the cancer that caused the veteran's 
death and his exposure to Agent Orange in service.  See an 
undated statement from M. Clawson, M.D., a June 2003 written 
statement from S. R. Burzynski, M.D., and an August 2003 
written statement from K. J. Champagne, M.D.  As there is 
evidence that indicates a relationship between the cause of 
the veteran's death and service, VA's duty to assist requires 
that a VA medical opinion be developed.

The appellant was advised during her videoconference hearing 
that a medical opinion which supports her claim would be 
strengthened if the opinion was supported by a rationale 
which provided the medical explanation or reasoning for the 
conclusion drawn.  Accordingly, she will be provided with an 
additional opportunity to provide VA with medical opinions 
which include a clear rationale.  

Accordingly, the case is REMANDED for the following actions:

2.  Arrange for a VA physician to provide 
a medical opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the cancer 
which caused the veteran's death was due 
to service, including exposure to Agent 
Orange in service.  In conjunction with 
the opinion the examiner must review the 
claims folder, and the pertinent medical 
records contained therein, including the 
three private physicians opinions noted 
above.  A rationale for all opinions 
expressed must be provided.

2.  The appellant should be afforded 
another opportunity to provide to VA 
supplemental medical opinions which 
provide a rationale for the positive 
conclusions reached by Drs. Clawson, 
Burzynski, and Champagne.

3.  Then, readjudicate the claim on 
appeal, including the issue of service 
connection for cancer of the colon and 
liver, including secondary to Agent 
Orange, on an accrued benefits basis.  If 
any benefit sought on appeal remains 
denied, the veteran and her representative 
should be issued a Supplemental Statement 
of the Case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


